      Case 7:20-cv-00183 Document 21 Filed on 09/21/20 in TXSD Page 1 of 2
                                                                                                 United States District Court
                                                                                                   Southern District of Texas

                                                                                                         ENTERED
                                                                                                  September 21, 2020
                               UNITED STATES DISTRICT COURT
                                                                                                   David J. Bradley, Clerk
                                SOUTHERN DISTRICT OF TEXAS
                                    MCALLEN DIVISION

UNITED STATES OF AMERICA,       §
                                §
      Plaintiff,                §
                                §
VS.                             §
                                §
0.634 ACRES OF LAND, MORE OR    §
LESS, in HIDALGO COUNTY, TEXAS; §
                                  CIVIL ACTION NO. 7:20-cv-00183
LEOPOLDO L. GARZA; CELESTE      §
YVETTE TREVINO GARZA; CHRIS     §
EDWARD CHESTNUT; LILLY          §
ELIZABETH CHESTNUT; RUTH        §
AGUIRRE LOPEZ CHESTNUT; and IAN §
ADAIR CHESTNUT,                 §
                                §
      Defendants.               §

                                                   ORDER

        The Court now considers the parties’ “Joint Motion for Entry of Order Setting Filing

Deadlines for Title Hearing by Submission.”1 The parties represent that, while investigating the

ownership of the property that is the subject of this eminent domain proceeding, “it was

discovered that the Chestnut family may have an interest in the property that dates back to the

1950s that necessitated the filing of the instant condemnation case.”2 The United States “is not

concerned as to whom or when the court distributes” just compensation.3 If more than one person

or entity claims ownership of the land subject to condemnation, “the burden is on the landowner




1
  Dkt. No. 20.
2
  Id. at 1, ¶ 2.
3
  United States v. Certain Lands in Town of Hempstead, Nassau Cnty., 129 F.2d 918, 920 (2d Cir. 1942).


1/2
      Case 7:20-cv-00183 Document 21 Filed on 09/21/20 in TXSD Page 2 of 2




to identify his land.”4 This Court must “exercise its jurisdiction to determine the true owners of

condemned land when such jurisdiction is timely invoked.”5

        In the instant motion, “[t]he parties request that this Court set a briefing schedule in order

to ultimately determine ownership of the Subject Property prior to its condemnation.”6 The

parties do not describe any scheduling preferences in the motion, but do in their attached

proposed order.7 The Court finds good cause in the parties’ agreement as to scheduling dates and

will accordingly order those dates. The Court GRANTS the joint motion.8 The following actions

shall be completed by the dates indicated:

             PRETRIAL EVENTS                                                DEADLINES

Deadline for the United States to file its
amicus curiae brief regarding its view on
                                                         October 9, 2020
ownership of the property subject to
condemnation.

Deadline for Defendants to file briefs and
submit evidence regarding their respective
views and detailing their respective ownership October 30, 2020
interests in the property subject to
condemnation.


This order is in addition to, and does not efface, the Court’s September 9, 2020, scheduling
order.9
        IT IS SO ORDERED.
        DONE at McAllen, Texas, this 21st day of September 2020.


                                                         ___________________________________
                                                                      Micaela Alvarez
                                                                 United States District Judge
4
  United States v. Lee, 360 F.2d 449, 452 (5th Cir. 1966).
5
  United States v. 22,680 Acres of Land in Kleberg Cnty., 438 F.2d 75, 77 (5th Cir. 1971); see Clark v. White, 185
F.2d 528, 530 (5th Cir. 1950) (“Of the jurisdiction and duty of the district court in distributing the fund in a
condemnation case to find out to whom it justly belongs we have no doubt, and technical considerations ought not to
limit it.”).
6
  Dkt. No. 20 at 3, ¶ 5.
7
  See Dkt. No. 20-1.
8
  Dkt. No. 20.
9
  Dkt. No. 19.


2/2
